DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18, 20-21 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Racz (US 2018/0067075).  Racz shows the same micro-electrode array with a metal nano-structure layer, but does not disclose or suggest use of such an array for a visual implant stimulator array.  Additional related art include Lo (US 2007/0005116), Fan (WO 2012/058477), Zhang (US 2009/0011536), Silva (US 2015/0209586), and Gefen (US 2011/0172736).  Lo shows nanotube electrodes rather than a micro-electrode array, and a polymer coating on the nanotubes which is neither a nanostructure nor metal layer.  Fan does not show any nanostructures.  Zhang shows nanostructures, but shows a photovoltaic device rather than a microelectrode array.  Silva shows photovoltaic nanowires forming an array, rather than a microelectrode array.  Gefen shows carbon nanotubes, which are not metal.  Therefore, there is no disclosure or suggestion of the particular array of micro-electrodes as recited in combination with other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792